Appeal Dismissed and Memorandum Opinion filed January 23, 2020.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-19-00606-CV

                         CHARLOTTE GATES, Appellant
                                          V.

                      PLUM CREEK TOWNHOMES, Appellee

                   On Appeal from County Civil Court at Law No. 4
                                Harris County, Texas
                          Trial Court Cause No. 1135916

                            MEMORANDUM OPINION

      This is an appeal from a final judgment signed July 22, 2019. Appellant’s brief
was due November 20, 2019. No brief or motion for extension of time to file the
brief was filed.

      On December 3, 2019, the court ordered appellants to file a brief by December
20, 2019. We cautioned that if appellants failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion for extension of time to file the brief was filed.
      Therefore, the appeal is dismissed.



                                  PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant




                                            2